         Case 1:20-cv-06861-JGK Document 65 Filed 11/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JIMMIE A . MCADAMS, ET AL. ,

                        Plaintiffs,                       20-cv-6861 (JGK)

             - against -                                  ORDER
                                                  !        ·•-       ... . , - - • ·   · -         - --      -""   -       -          -·       ·




EASTMAN KODAK COMPANY, ET AL.,                    '1"'1
                                                     ·        i)'C'f1~
                                                              '· :..        ,-,L J"'T'
                                                                     ....., V            ·'
                                                                                  '."t . .

                                                  d   1·
                                                  ~ I _J _.
                                                                     r)c ~-J.,-. "~,
                                                                                  • ~~
                                                                                       T'T'
                                                                                             y_•     ' ...
                        Defendants .                  •i~~-'
                                                         · r •L.-,..,'l''"'r\    ~)~r> t , r '1· t'' Lr- :__,
                                                               ,!:',• _, - ~'-'-"- ~ ... ... ·- - _, . .

                                                          , '" ')( '\C               .a .                                                                          .   1


JOHN G. KOELTL, District Judge:
                                           .. .
                                                      H~;T~·:~1~s0~ =-;_-J'1loid '.
                                                         ----- -- - -- ---··-
                                                                       ~
                                                      3   -      ·         •   · -     --. -          ·-- -            -       ~- -        ,       -   -· -   ·-


     Any opposition to the motion to transfer venue to the

District of New Jersey , ECF No. 49 , shou l d be filed by November

10 , 2020 . Any reply shou l d be fi l ed by November 13 , 2020 .



SO ORDERED .

Dated:       New York, New York
             November 4, 2020

                                          United States District Judge
